The opinion of the court was delivered by
Provosty, J.
The law provides that before the account of the administrator of a succession can be homologated, ten days’ notice of its filing must be given. O. C. 1064. And in the parish of Orleans this notice must be given by publication in two newspapers, published one in the *562English and -the other in the French language. Act 125 of 1888, p. 186; Davidson vs. Houston, 35 Ann. 942. As the notice is in the nature of a citation, the doctrine of the case of Catherwood vs. Sheperd, 30 Ann. 677, applies, and neither the first nor the last of the ten days can count. The notice of the filing of the account in this case was published the first time on the 1st of April in the English language and on the 2nd of April in the French language, and the account was homologated on the 12th. The homologation was therefore one day too soon. This is fatal to the judgment of homologation. Taylor vs. Jeffries, 1st Rob. 1.
It is -therefore ordered, adjudged and decreed that the judgment appealed from be set aside and annulled, and that this case be remanded for further proceedings.